Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 1 of 10 PageID #: 1111



                         IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF DELAWARE



 SPEPHARM AG,

                Plaintiff,

        V.                                        Civil Action No. 1:19-cv-00965-RGA

 EISAI INC.,

                Defendant.




                                 MEMORANDUM OPINION

Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE; Martin J. Black
(argued), Joseph J. Gribbin, and Luke M. Reilly, DECHERT LLP, Philadelphia, PA; Katherine
A. Helm, DECHERT LLP, New York, NY.

      Attorneys for Plaintiff.

Joel Friedlander, Christopher M . Foulds, and Christopher P. Quinn, FRJEDLANDER &
GORRlS, P.A., Wilmington, DE; Benjamin J. Razi (argued), Dennis B. Auerbach, and
Jon-Michael Dougherty, COVINGTON & BURLING LLP, Washington, DC.

      Attorneys for Defendant.




September ~    , 2019

                                            1
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 2 of 10 PageID #: 1112




         Presently before me are Plaintiffs Motion for Judgment on the Pleadings (D.I. 40),

Defendant's Cross-Motion for Judgment on the Pleadings (D.I. 45), and Plaintiffs Motion to

Strike Portions of Eisai's Reply Brief (D.I. 53). The Parties have fully briefed the issues. (D.I.

41, 46, 4 7, 49, 51 , 56, 57). I heard oral argument on August 9, 2019. For the reasons set out

more fully below, I will grant Plaintiffs Motion for Judgment on the Pleadings. Accordingly, I

will deny Defendant' s motion and dismiss Plaintiffs Motion to Strike as moot.

    I.   BACKGROUND

         Salagen is a drug used to treat dry mouth caused by radiation therapy for head and neck

cancer and to treat dry mouth and dry eyes in individuals with Sjogren' s syndrome. (D.I. 3,

Comp!. at ,r 7). This case is about Plaintiffs license to distribute Salagen in certain European

and Commonwealth oflndependent States countries. 1 (Id.).

         SpePharm and Eisai are the current2 parties to three contracts that cover the distribution

of Salagen: an April 11 , 2000 license agreement ("License Agreement"), an April 11 , 2000

supply agreement, and a July 29, 2009 pharmacovigilance agreement ("Pharmacovigilance

Agreement") .3 (Id. at ,r 6). Per these agreements, Plaintiff is the exclusive licensee of Salagen


1
  Plaintiffs distribution territory consists of:
         Albania, Armenia, Austria, Azerbaijan, Belgium, Belarus, Bosnia and
         Herzegovina, Bulgaria, Croatia, Cyprus, The Czech Republic, Denmark, Estonia,
         Finland, France, Georgia, Germany, Greece, Hungary, Iceland, Ireland, Italy,
         Kazakhstan, Kyrgyzstan, Latvia, Liechtenstein, Lithuania, Luxembourg,
         Macedonia, Malta, Moldova, the Netherlands, Norway, Poland, Portugal, Romania,
         The Russian Federation, Slovakia, Slovenia, Spain, Sweden, Switzerland,
         Tajikistan. Turkey, Turkmenistan, Ukraine, the United Kingdom, Uzbekistan and
         Yugoslavia.
(D.I. 3, Comp!. Exh. A at§ 1. l(x)).
2
  The original contract was between licensor MGI Pharma, Inc. and licensee CIBA Vision AG.
(D.I. 3, Comp!. at ,r 8). The License Agreement has changed hands several times.
3
  The Parties do not dispute that each agreement is governed by Minnesota law. (D.I . 3, Comp!.
Exh. A at§ 16.5; Id. , Comp!. Exh. Bat§ 13.5 ; see id. , Comp!. Exh. C, July 29, 2009

                                                  2
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 3 of 10 PageID #: 1113



in its territory. (Id. at, 7). Defendant is required to supply Salagen, and other services, to

Plaintiff during the term of the License Agreement. (Id.).

       The original term of the License Agreement, found in Section 11.1 , provided for a

minimum 12-year contract duration with rolling automatic continuations, assuming neither party

sent notice of termination, into perpetuity:

       The term of this Agreement shall commence on the Effective Date and unless
       earlier terminated in accordance with the provisions of Article 11 , shall continue in
       full force and effect until the twelfth (12th) anniversary of the Effective Date.
       Thereafter the term of this Agreement shall automatically be extended for
       additional two (2) year terms, unless written notice of termination is given by one
       party. Notice of intent to terminate on the anniversary of the original term or any
       subsequent extension shall be provided no later than 180 days prior to such
       anniversary date.

(D.I. 3, Compl. Exh. A at§ 11. 1). The original term of the License Agreement, therefore,

extended until April 11 , 2012.

       In May 2015, Novartis Pharma AG ("Novartis"), the licensee at that time, and Eisai, at

that point the licensor, negotiated an amendment to the License Agreement. (D.I. 3, Compl. at,

17-19). Amendment 2 to the License Agreement provided the licensee with an option:

       As of the date of this Amendment, a permitted third-party transferee under Section
       16.3 shall have the option, exercisable in its sole discretion upon written notice to
       Eisai, to amend the term contained in Section 11.1 such that the Agreement will
       expire on April 11 , 2026. In the event such permitted third-party transferee
       exercises such option, following April 11 , 2026 (i) the term will automatically be
       extended for additional two (2) year terms unless written notice of termination is
       given by a Party and (ii) notice of intent to terminate on the anniversary of the term
       or any subsequent extension shall be provided no later than 180 days prior to such
       anniversaly date. In the event such permitted third-party transferee does not
       exercise such option, the term contained in Section 11 .1 will remain as is.

(D.I. 3, Comp!. Exh. A at Amend. 2,, 2). As consideration for this option, Novartis paid Eisai

$500,000. (Id. at, 1). Novartis also agreed to an augmented minimum royalty scheme. (Id.).


Pharmacovigilance Agreement at § 1 ("This Pharmacovigilance Agreement is to be construed in
the context of the Master Agreement.")).
                                                 3
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 4 of 10 PageID #: 1114



       On May 20, 2015, Eisai consented to Novartis's request to assign the License Agreement

to Merus. (D.I. 3, Compl. at 120). In 2018, Eisai allowed Mems to assign the License

Agreement to SpePharm. (Id. at 122).

       On March 28, 2019, Eisai sent a notice of its intent to terminate the License Agreement at

the close of the current two-year period, which was set to end on April 10, 2020. (Id. at 138).

That notice was sent to Norgine, not Spepharm, at an address other than the one described in the

License Agreement. (Id. at 139). On April 1, 2019, SpePharm sent a letter to Eisai stating that

it was exercising its Amendment 2 option to amend the term of the License Agreement to expire

on April 11, 2026. (Id. at 1 41 ).

       On April 1, 2019, Advanz Pharma Corp. announced that it had acquired the "global

rights" to Salagen. (Id. at 143). On April 3, 2019, SpePharm reached out to Eisai for

confirmation that Eisai intended to honor the License Agreement and continue supplying product

through April 11, 2026. (Id. at 1 46). The next day, Eisai responded by asserting that

SpePharm's exercise of its Amendment 2 option was ineffective. (Id. at 147). This litigation

followed.

 II.   LEGAL   ST AND ARD

       Federal Rule of Civil Procedure 12(c) governs motions for judgment on the pleadings.

Fed. R. Civ. P. 12(c). "Judgment [on the pleadings] will only be granted where the moving party

clearly establishes there are no material issues of fact, and that he or she is entitled to judgment

as a matter oflaw." DiCarlo v. St. Mary Hosp., 530 F.3d 255,259 (3d Cir. 2008). A court may

rely exclusively "on the competing pleadings and exhibits thereto, and documents incorporated

by reference." Venetec Int'! Inc. v. Nexus Med. , LLC, 541 F. Supp. 2d 612,617 (D. Del. 2008).

In considering the record, the court must "view the facts presented . .. and the inferences to be

drawn therefrom in the light most favorable to the nonmoving party." Rosenau v. Unifund

                                                  4
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 5 of 10 PageID #: 1115



Corp., 539 F.3d 218,221 (3d Cir. 2008) (quoting Jablonski v. Pan Am. World Airways, Inc., 863

F.2d 289, 290-91 (3d Cir. 1988)).

       Contract interpretation is a question of law. Travertine Corp. v. Lexington-Silverwood,

683 N.W.2d 267, 271 (Minn. 2004). "The primary goal of contract interpretation is to ascertain

and enforce the intent of the parties." Valspar Refinish, Inc. v. Gaylord's, Inc., 764 N .W.2d 359,

364 (Minn. 2009). "A contract is ambiguous if its language is reasonably susceptible of more

than one interpretation." Current Tech. Concepts, Inc. v. Irie Enterprises, Inc., 530 N.W.2d 539,

543 (Minn. 1995). The mere fact that parties proposed different interpretations of a contract

does not, however, mean that it is ambiguous. Staffing Specifix, Inc. v. Temp Works Mgmt.

Servs., Inc., 913 N.W.2d 687, 692 (Minn. 2018). The determination of whether a contract is

ambiguous is a question of law for the court. Id. In the event that a contract is ambiguous, parol

evidence is admissible to interpret the agreement. Id.

Ill.   ANALYSIS

       Defendant argues that Plaintiffs written notice to Eisai that it was electing to exercise its

Amendment 2 option to extend the term of the contract was ineffective. (D.I. 46 at 8-17). Its

primary contention is that its earlier notice of intent to terminate immediately terminated

Plaintiffs Amendment 2 option. As I explain in detail below, I do not find Defendant's

understanding of the contract is consistent with the plain and ordinary meaning of the License

Agreement's provisions. Specifically, I find that ( 1) the plain language of the License

Agreement supports SpePharm's position, (2) there is no express or implied expiration date in

the Amendment 2 option, (3) Defendant's proposed "race to notice" understanding of the

License Agreement is unreasonable, and (4) understanding Amendment 2 as surviving an earlier

notice of intent to terminate does not render Section 11 .1 meaningless. Thus, I find that

SpePharm' s written notice was effective to extend the contract to April 11, 2026.

                                                 5
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 6 of 10 PageID #: 1116



       First, the plain language of Amendment 2 unambiguously gives SpePharm the unilateral

right to extend the contract term to April 11 , 2026. " [A] court must give the contract language

its plain and ordinary meaning." Current Tech. Concepts, Inc. , 530 N.W.2d at 543. Paragraph 2

of Amendment 2 provides that, as of the date of the Amendment, " a permitted third-party

transferee under Section 16.3 shall have the option, exercisable in its sole discretion upon written

notice to Eisai , to amend the term contained in Section 11.1 such that the License Agreement

will expire on April 11 , 2026." (D.I. 3, Compl. Exh. A at Amend. 2, 12). It is undisputed that

SpePharrn is a "third-party transferee" under Section 16.3. (Id. , Compl. at 123 ; D.I. 33 at 123).

Thus, by its plain language, the Amendment 2 option was SpePharm' s to take. In order to

succeed, therefore, Eisai must establish that the Amendment 2 option was either canceled or

caused to expire by the delivery of Eisai ' s notice of intent to terminate.

       Second, reading an expiration date in to the Amendment 2 option is not reasonable. In

option contracts, the expiration date is typically considered a material term. See, e. g. , Ackley v.

Honeywell lnt 'l Inc., 2019 WL 1496036, at *1 (W.D. La. Apr. 3, 2019) (noting that expiration

date is a material term in stock option contract); Sugerman v. MCY Music World, Inc., 158 F.

Supp. 2d 316, 325 (S.D.N.Y. 2001) (expiration date material in stock option contract); Williams

v. Employers Ins. Co. of Nevada ,, 2013 WL 1149553, at *5 (Tex. App. Mar. 15, 2013)

(expiration date material term in option contract); Best v. Edwards, 217 Ariz. 497, 502, 176 P.3d

695, 700 (Ct. App. 2008) (expiration date material term in real estate option contract). Thus,

expiration dates are the type of term I would expect to be set out expressly in an option contract.




                                                   6
    Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 7 of 10 PageID #: 1117



         The express language of Paragraph 2 does not contain an expiration date for the option,

nor does the remainder of Amendment 2. 4 (See D.I. 3, Compl. Exh. A at Amend. 2, , 2).

Defendant argues that the option expired, by the implicit terms of the License Agreement, upon

Eisai serving notice of its intent to terminate. There is no language, however, indicating that

actions taken, or notices given, by the licensor impact the availability of the option to a third-

party transferee. Defendant's understanding of the agreement would mean that Eisai had an

implied power to void the option at any time. I do not find that it is reasonable, based on the

plain language of the agreement, to understand the Amendment 2 option as Eisai suggests. It is

much more reasonable to conclude that, if the contracting parties intended such a term, they

would have stated it expressly rather than implying it.

         Third, Defendant' s understanding of the interaction between Amendment 2 and Section

11.1 as a race 5 is not reasonable. Defendant cites Restaura, Inc. v. St. Louis Concessions, Inc.,

52 F.3d 189 (8th Cir. 1995), as its primary support for the propriety of a "race to notice"

interpretation of the License Agreement. (D.I. 46 at 9). In Restaura, the Eighth Circuit,

applying Missouri law, held that Restaura' s notice of a contractually permitted fi ve-year

extension, effective immediately, trumped St. Louis Concession's later notice of immediate

termination. Restaura, Inc., 52 F .3d at 191-92. Notice of immediate termination was allowed




4
  The Amendment 2 option does, however, have an "effective close date" of about October 11 ,
2023. At first glance, it appears the Amendment 2 option remains in force until the termination
of the contract. Practically speaking, however, the ability of a third-party transferee to exercise
the option with any effect ends 180 days prior to the two-year term starting on April 11 , 2024.
At that point, the unaltered terms of Section 11.1 allow termination no earlier than April 11 ,
2026. Exercising the option during that period would have no impact on the term or function of
the contract.
5
  Defendant's proposed interpretation operates as a "race" in that whichever party sends notice
first (either to extend or terminate) "wins" in the sense that its action is effective to impact the
term of the contract.
                                                  7
    Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 8 of 10 PageID #: 1118



under the contract during the "last five (5) years of the term" in the event of "damage or

destruction" of the leased property. Id. Restaura' s notice meant that the contract was no longer

in its last five years. Id. Thus, the court found that St. Louis Concession could not exercise its

termination right. Id.

         The Restaura contract is, however, unlike the License Agreement in this case. There, the

contract provided two rights, both of which had immediate effect when exercised. Here, exercise

of the Amendment 2 option immediately augments the terms of the contract while Section 11.1

notice does not. Section 11 .1 notice simply lets the other party know that the contract is set to

end, by the contract's terms, at a future date. By its plain language, Section 11 .1 notice has no

impact on the ongoing obligations and contractual rights of the contracting parties. It does not

expressly state, or imply, that it operates to cancel or nullify other aspects of the agreement. As

Section 11.1 does not expressly, or implicitly, state that notice of intent to terminate has an

immediate impact on the contractual relationship, it is not reasonable to read that provision as

instituting a "race to notice" regime.

         Fourth, Plaintiffs understanding of Amendment 2 as exercisable post-notice of

termination does not render Section 11.1 of the License Agreement a nullity for Defendant. 6 "A

contract must be interpreted in a way that gives all of its provisions meaning." Current Tech.

Concepts, Inc., 530 N .W.2d at 543 . The court must "construe a contract as a whole and attempt

to harmonize all of its clauses." Storms, Inc. v. Mathy Const. Co., 883 N.W.2d 772, 776 (Minn.

2016). Prior to Amendment 2, the licensee and licensor had parallel unilateral rights to terminate




6
  Defendant's proposed interpretation also gives meaning to each provision of the License
Agreement. Defendant's interpretation is not, however, consistent with the plain and ordinary
meaning of the contract. Thus, whether it gives meaning to all provisions is irrelevant to the
interpretation of the agreement.

                                                  8
 Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 9 of 10 PageID #: 1119



at a later date given compliance with Section 11 .1' s notice requirement. The Amendment 2

option, while unexercised, leaves Section 11.1 "as is." (D.I. 3, Compl. Exh. A at Amend. 2, 12).

That is, both Parties have the right to give notice of termination. The practical implication of

Amendment 2 is that the licensor' s delivery of notice of its intent to terminate, rather than

necessarily resulting in an actual termination, puts the licensee on the clock as having to choose

whether to exercise its Amendment 2 option. If the licensee does nothing, the licensor' s notice is

effective, and the license terminates according to the terms of Section 11.1. If the licensee

exercises its option, then, rather than terminating at the end of the next two-year period, the

licensor' s notice is effective to terminate the contract no earlier than April 11 , 2026. Thus,

Plaintiff's understanding of the License Agreement gives every term meaning.

        Considering the interaction of Amendment 2 and Section 11 .1, I find that SpePharm had

the right to exercise its Amendment 2 option after Eisai gave notice of its intent to terminate the

contract. It is undisputed that SpePharm sent written notice to Eisai stating that it was exercising

its right to extend the License Agreement prior to April 10, 2020, when the License Agreement

was set to expire. Thus, I find that SpePharm' s notice was effective to extend the agreement to

April 11 , 2026.

IV.     CONCLUSIO

       As the plain language of the contract is unambiguous that the option remained available

to SpePharm after Eisai sent notice of its intent to terminate, I will grant Plaintiff's Motion for

Judgment on the Pleadings and deny Defendant' s cross-motion. The contract's current term runs

until April 11 , 2026.

       As I find that SpePharm' s exercise of its option was effective, I do not address its

argument that Eisai ' s notice of termination was ineffective. I also do not address its motion to



                                                  9
Case 1:19-cv-00965-RGA Document 60 Filed 09/04/19 Page 10 of 10 PageID #: 1120



strike portions of Eisai's reply brief. Any improper new arguments in Defendant' s reply did not

impact the outcome. Thus, the motion to strike is moot.




                                               10
